             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

CROP PRODUCTION SERVICES,              )
INC., a Delaware corporation,          )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )         CASE NO. 1:18-CV-00022-C
                                       )
WINFRED TYRON ANDERSON,                )
Individually,                          )
                                       )
                        Defendant.     )

                                JUDGMENT
                           _____________________

    In accordance with the Order entered today, it is the JUDGMENT and
DECREE of the Court as follows:

     (1)   Plaintiff is awarded judgment in the amount of $286,025.76 from
           which execution may issue.

     It is further ORDERED that costs are taxed as paid.

      The Clerk of the Court is DIRECTED to enter this document on the civil
docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil
Procedure.

     Done, this the 15th day of October, 2018.


                                     /s/ William E. Cassady
                                     United States Magistrate Judge
